                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-00180-RJC-DSC

 ANTHONY GORDON MATHIS,                         )
                                                )
              Plaintiff,                        )
                                                )
                v.                              )
                                                )       ORDER ON MOTIONS IN
 TERRA RENEWAL SERVICES, INC., and              )             LIMINE
 DARLING INGREDIENTS, INC.,                     )
                                                )
              Defendants,                       )
                                                )
                v.                              )
                                                )
 LJC ENVIRONMENTAL, LLC,                        )
                                                )
               Third-Party Defendant.           )
                                                )

      THIS MATTER comes before the Court on a combination of the parties’ motions in

limine. (Doc. Nos. 73, 75, 77, 79, 81, 83, 91, 105, 107, 121, and 123). In the interests of

providing the parties with the Court’s rulings ahead of trial, the Court below lists the

parties’ relevant motions by docket number, a summary of the request in the motion, and

the Court’s ruling on the motion.


                             Plaintiff’s Motions in Limine

      Doc. No.        Request                                   Decision
      105             Omnibus Motion
      (107 copy)      (rulings on each section below)

                     Request: That the Court exclude
                      testimony regarding Plaintiff’s drug      GRANTED
                      use.



                                           1
   Request: That the Court exclude the
    testimony and report of Defendant’s     DENIED
    Life Care Planner.

   Request: That the Court exclude
    evidence of Luke Mathis as an expert    DENIED
    witness.

   Request: That the Court exclude expert
    testimony offering new, additional, or  RESERVED
    different opinions outside of the scope
    of the expert reports and other than
    those expressed in the experts’
    deposition testimony.

   Request: That the Court exclude the
    use of work product memoranda           MOOT
    inadvertently produced to Defendants.

   Request: That the Court exclude
    evidence of collateral source benefits for GRANTED
    Social Security Disability.

   Request: That the Court exclude
    Defendants from arguing or presenting RESERVED
    evidence that the Worker’s
    Compensation lien is more than
    $2,869,835.55.

   Request: That the Court exclude
    evidence that Plaintiff was represented GRANTED
    by Crumley Roberts for his Worker’s
    Compensation claim, as well as
    evidence regarding any fee Plaintiff’s
    firm received for those services.

   Request: That the Court exclude
    Defendants from calling as a witness    RESERVED
    any person not properly or timely
    identified in response to Plaintiff’s
    interrogatories.




                         2
                  Defendants’ Motions in Limine

Doc. Nos.   Request                                   Decision
81          Request: That the Court preclude the
            receipt of testimony from Plaintiff’s     GRANTED
            late-disclosed witnesses, Michelle
            Benton and Andrew Freeman of
            Daymark Recovery Center.

83          Request: That the Court preclude any
            testimony at trial regarding the duty or DENIED
            standard of care applicable to the
            inspection, maintenance, and service of
            tankers expected to experience
            pressure, like tanker 11500, the tanker
            involved in the incident set for trial.

91          Request: That, pursuant to Federal
            Rule of Evidence 702 and Daubert v.       DENIED in part;
            Merrell Dow Pharm., Inc., 509 U.S. 579    GRANTED in part
            (1993), the Court exclude the testimony   as to hazardous
            of Plaintiff’s expert witness, Shane      materials
            Darville.

121         Omnibus Motion in Limine
            (rulings on each section below)

           Request: That the Court preclude
            Plaintiff from speculating regarding his GRANTED
            actions at Hunter Farms on the day of
            the accident.

           Request: That the Court preclude
            Plaintiff from testifying regarding his   GRANTED
            June 2020 stroke.

           Request: That the Court exclude Lisa
            Rayborn’s testimony as hearsay, as        GRANTED
            impermissible lay opinion, and on
            Daubert grounds.

           Request: That the Court exclude Jeff
            Cockman’s testimony regarding             GRANTED in part
            operation of tanker trailers as           as to opinion
            impermissible lay opinion.                testimony;

                                 3
                                            DENIED in part as
                                            to first-hand
                                            knowledge
   Request: That the Court preclude
    Reggie Porter from offering expert      GRANTED in part
    opinions as to why Tanker 11500 “held   as to opinion
    pressure.”                              testimony;
                                            DENIED in part as
                                            to first-hand
                                            knowledge

   Request: That the Court prevent Jeff
    Glass from speculating regarding the      GRANTED in part
    cause of the accident or the condition of as to opinion
    Tanker 11500.                             testimony;
                                              DENIED in part as
                                              to first-hand
                                              knowledge

   Request: That the Court prevent Luke
    Mathis from speculating that Tanker     GRANTED
    11500 would have been tampered with
    by Defendants.

   Request: That the Court exclude the
    use of hearsay, including hearsay       GRANTED
    included in the North Carolina
    Department of Labor’s investigative
    materials and reports.

   Request: That the Court exclude the
    North Carolina Department of Labor’s    GRANTED
    citation to Defendant Terra.

   Request: That the Court exclude Jordan
    Mathis’ “To Whom It May Concern”       RESERVED
    letter as inadmissible hearsay.

   Request: That the Court exclude
    Plaintiff’s trial exhibits 33, 34, 35, and RESERVE RULING
    37 as hearsay, hearsay-within-hearsay, on Exhibits 33, 34,
    and improper lay opinion.                  and 35;
                                               GRANTED as to
                                               Exhibit 37 as



                        4
                                             inadmissible
                                             hearsay

   Request: That the Court require a
    proper foundation for photos of the      GRANTED
    tankers, including Tanker 11500.

   Request: That the Court prevent
    witnesses from falsely testifying that   RESERVED
    the center manway hatch of Tanker
    11500 was missing its pin.

   Request: That the Court exclude
    comments about tankers being “worn       DENIED
    out” unless they can be shown to be
    relevant to the accident.

   Request: That the Court exclude
    testimony that applies hazardous         GRANTED
    materials regulations to establish the
    standard of care.

   Request: That the Court exclude
    testimony or argument that refers to     GRANTED
    any lack of training by Defendants.

   Request: That the Court exclude
    testimony or argument invoking or        DENIED
    referring to the Sudden Emergency
    Doctrine.

   Request: That the Court exclude
    evidence regarding Defendants’           GRANTED
    financial condition as unduly
    prejudicial.

   Request: That the Court exclude
    evidence of Defendants’, LJCs, and       GRANTED
    Hunter Farms’ subsequent remedial
    measures.

   Request: That the Court prevent lay
    witnesses from giving opinions about     DENIED
    matters requiring experts.


                         5
           Request: That the Court preclude
            expert witnesses from testifying beyond RESERVED
            what is contained in their respective
            reports, with a limited exception for
            updating of financial calculations.

123         Request: That the Court allow evidence
            that Plaintiff has received a Worker’s     GRANTED in part
            Compensation settlement, evidence of       as to the amount of
            the amount of that settlement, and any     the Workers’
            other relevant material from Plaintiff’s   Compensation
            Worker’s Compensation proceedings to       settlement;
            be admitted at trial.                      DENIED in part as
                                                       to any other
                                                       material



            Third-Party Defendant’s Motions in Limine

Doc. Nos.   Request                                   Decision
73          Request: That the Court preclude any
            evidence, including testimony,            DENIED
            concerning allegations that Plaintiff has
            hauled overweight tankers for LJC.

75          Request: That the Court preclude any
            evidence, including testimony,             GRANTED
            concerning allegations that LJC
            cancelled Plaintiff’s health insurance
            after the subject accident.

77          Request: That the Court limit the
            expert testimony of Wayne Stanberry to GRANTED in part
            the safe operation of tanker trailers,  as to legal
            and preclude him from testifying about conclusions
            legal conclusions or legal requirements
            concerning the contract entered by LJC.

79          Request: That the Court limit the
            expert testimony of Shane Darville to      GRANTED
            the areas about which he was
            designated and specifically to preclude
            him from offering opinion testimony
            about LJC’s training of its employees.


                                 6
                       SO ORDERED.



Signed: July 9, 2021




                                     7
